DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 03/17/2022, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see page 6, filed 03/17/2022, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 03/17/2022, with respect to the rejection(s) of claim(s) 1-3, and 6-14 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hung et al. (US 20170169571 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4, as written, does not claim that the additional pressure plate is part of the apparatus, only that an additional pressure plate is used. It is not clear whether or not the additional pressure plate is a part of the apparatus. For purposes of examination, the Examiner will regard the additional pressure plate as part of the apparatus, but clarification is required.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the static pressure distribution over a human foot sole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al. (US 20170169571 A1).

Claim 1, under broadest reasonable interpretation (BRI) recites an apparatus comprising at least three depth sensors. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114 II.). The only positively-recited elements of the apparatus are the at least three depth sensors. The device as described does not include the foot or structure to achieve the positioning of the sensors relative to the foot, meaning the remainder of the recitation merely relates to a manner of operating the device, and therefore, does not carry patentable weight.
Nonetheless, regarding Claim 1, Hung teaches an apparatus comprising: 
at least three depth sensors to acquire shape of one or two feet (Hung [0044] In an embodiment, the foot scanning system 100 illustrated in FIG. 1 may include M depth cameras 110 disposed around and above the measurement area (e.g., the measurement area S illustrated in FIG. 2), and M is a positive integer greater than 2 (e.g., 3, 4, 5 and so on). [0046] It should be noted that installation locations and photographing angles of the depth camera 513, the depth camera 514 and the depth camera 515 illustrated in FIG. 5 may vary with design requirements and be disposed as movable or fixed.), 
wherein at least two depth sensors are positioned above the front part of the foot (Hung Fig. 5, note that 513 and 514 are both above the front part of the foot because they are positioned higher that the front part of the foot) and at least one depth sensor is positioned at the back of the foot facing the heel (Hung Fig. 5 515; also see[0044-0046]; [0045] The depth camera 513, the depth camera 514 and the depth camera 515 are respectively coupled with a processing device 520 and disposed around and above the measurement area S. The depth camera 513, the depth camera 514 and the depth camera 515 respectively photograph the foot object F from different viewing angles to capture a plurality of images containing the foot object F and transmit the images to the processing device 520.).

Regarding Claim 5, Hung further teaches wherein the apparatus is free of any heel barrier (Hung [0046] the reference device 230 illustrated in FIG. 2 and FIG. 3 may also be installed in the foot scanning system 400 illustrated in FIG. 4 and the foot scanning system 500 illustrated in FIG. 5, such that the accuracy of the estimating the foot shape parameters may be improved, and the number of depth cameras may be reduced. Details related to the reference device 230 used as the reference basis of the foot object F may refer to the description related to FIG. 2 and FIG. 3 and will not be repeated hereinafter. Moreover, the shapes, the appearances and the installation locations of the processing devices 220, 420 and 520 in FIG. 2, FIG. 4 and FIG. 5 are merely examples illustrated for descriptive convenience and construe no limitations to the embodiments of the disclosure. Note that the heel barrier can be added or removed as necessary).

Regarding Claim 6, Hung further teaches wherein the apparatus further comprises a display device (Hung [0052] The display device 960 is configured to display foot shape parameters and operating instructions. See Fig. 9 960), a processing device (Hung [0035] The processing device 120 may at least include a processor (e.g., a central processing unit (CPU), a microprocessor, a digital signal processor (DSP), a programmable controller, an application specific integrated circuit (ASIC), a system on chip (SoC), a similar device or a combination of the aforementioned devices) and a storage unit (e.g., a fixed or movable random access memory (RAM) of any type, a read-only memory (ROM), a flash memory, a similar device or a combination of the aforementioned devices.); [0052] a processing device 920) and a mobile device (Hung [0053] the display device 960 and the processing device 920 may also be implemented by using one or more electronic devices with display and computing functions, such as a desktop computer, a personal computer, a tablet computer, a thin client, a smart cell phone, a personal digital assistant (PDA) and so on.).

Regarding Claim 8, the language “a procedure where information yielded from multiple depth sensors is transformed into a unified coordinate system and a transformation is calculated for each sensor, wherein the data comes from multiple depth sensors of an apparatus according to claim 1” merely recites the purpose of the procedure. Under BRI, the procedure only requires providing point clouds coming from multiple sources which are put into single coordinate system, or in other words only requires data points that correspond to points in space.
Nonetheless, Hung further teaches a procedure where information yielded from multiple depth sensors is transformed into a unified coordinate system and a transformation is calculated for each sensor, wherein the data comes from multiple depth sensors of an apparatus according to claim 1, the procedure comprising providing point clouds coming from multiple sources which are put into single coordinate system (Hung [0045] The processing device 520 integrates foot surface measurements from different viewing angles and converts the foot surface measurements into a reference coordinate system using a relative relationship of the depth cameras calibrated in advance, so as to establish a 3-D shape of the foot object F. The image obtained by each depth camera (e.g., the depth camera 513, the depth camera 514 or the depth camera 515) may be used solely or in combination.).

Regarding Claim 9, Hung further teaches using a rigid body with even surfaces and known angles between surfaces to determine sensor locations in space (Hung see [0044] in view of the embodiment shown in Fig. 5; [0044] the foot scanning system 100 illustrated in FIG. 1 may include M depth cameras 110 disposed around and above the measurement area (e.g., the measurement area S illustrated in FIG. 2), and M is a positive integer greater than 2 (e.g., 3, 4, 5 and so on). In the surrounding configuration, each of the M depth cameras is disposed with a first specific distance (e.g., 10 cm, 15 cm, 20 cm or the like) or an arbitrary distance from the measurement area, each of the M depth cameras is separated from one another with a second specific distance (e.g., 8 cm, 10 cm, 12 cm or the like) or an arbitrary distance, and all of the M depth cameras photograph the measurement area.), and thus put point clouds from different sources into a single coordinate system (Hung [0045] The processing device 520 integrates foot surface measurements from different viewing angles and converts the foot surface measurements into a reference coordinate system using a relative relationship of the depth cameras calibrated in advance, so as to establish a 3-D shape of the foot object F. The image obtained by each depth camera (e.g., the depth camera 513, the depth camera 514 or the depth camera 515) may be used solely or in combination.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (as stated above).

Claim 2 only positively recites four depth sensors, with the remainder of the claim as the sensor’s manner of use, therefore carrying no patentable weight (see MPEP 2114 II. and discussion of claim 1 above).
Nonetheless, Regarding Claim 2, the current embodiment of Hung does not explicitly teach four depth sensors to acquire shape of one or two feet, wherein two depth sensors are positioned in the front of the foot and two depth sensors are positioned at the back of the foot.
However, Hung teaches that there can be four depth sensors, arranged so that two are positioned in front of the foot and two are positioned at the back of the heel (Hung [0044] In an embodiment, the foot scanning system 100 illustrated in FIG. 1 may include M depth cameras 110 disposed around and above the measurement area (e.g., the measurement area S illustrated in FIG. 2), and M is a positive integer greater than 2 (e.g., 3, 4, 5 and so on). [0046] It should be noted that installation locations and photographing angles of the depth camera 513, the depth camera 514 and the depth camera 515 illustrated in FIG. 5 may vary with design requirements and be disposed as movable or fixed. See Fig. 5 and note that the three cameras can be arranged so that two are positioned at the front of the foot and one is at the rear, or more cameras can be added as necessary).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung to explicitly teach an embodiment where four depth sensors to acquire shape of one or two feet, wherein two depth sensors are positioned in the front of the foot and two depth sensors are positioned at the back of the foot, because Hung teaches that the quantity and arrangement of the depth sensors can be adjusted as necessary (Hung [0046] It should be noted that installation locations and photographing angles of the depth camera 513, the depth camera 514 and the depth camera 515 illustrated in FIG. 5 may vary with design requirements and be disposed as movable or fixed.).

Regarding Claim 3, the current embodiment of Hung does not explicitly teach wherein five or more depth sensors to acquire shape of one or two feet.
However, Hung teaches wherein five or more depth sensors to acquire shape of one or two feet (Hung [0044] In an embodiment, the foot scanning system 100 illustrated in FIG. 1 may include M depth cameras 110 disposed around and above the measurement area (e.g., the measurement area S illustrated in FIG. 2), and M is a positive integer greater than 2 (e.g., 3, 4, 5 and so on).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung to explicitly teach wherein five or more depth sensors to acquire shape of one or two feet, because Hung teaches using at least 2 cameras, and adding more as necessary (Hung [0044] In an embodiment, the foot scanning system 100 illustrated in FIG. 1 may include M depth cameras 110 disposed around and above the measurement area (e.g., the measurement area S illustrated in FIG. 2), and M is a positive integer greater than 2 (e.g., 3, 4, 5 and so on).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (as stated above) in view of Xia et al. (EP 2241209 A1), hereinafter "Xia".

Regarding Claim 4, Hung further teaches wherein an additional pressure plate is used, wherein the apparatus is capable of acquisition of foot shape (Hung [0050] it is assumed that the sole measuring device includes a plastic material (which is formed by a material such as memory foam, for example), and a scanning area of the sole measuring device is the measurement area S. When the user steps on the measurement area S of the substrate 240, the sole measuring device generates a sunken deformation (i.e., a shape variation) in response to the foot object F. After the foot object F is removed from the measurement area S, an image P2 of the sunken deformation is captured by the depth camera 210. The processing device 220 analyzes the image P2 so as to obtain a sunken footprint of the foot object F and calculate parameters with respect to the sole of the foot object F.).
Hung is not relied upon to teach wherein the apparatus is capable of acquisition of the static pressure distribution over a human foot sole.
Xia teaches wherein the apparatus is capable of acquisition of the static pressure distribution over a human foot sole (Xia [0010] To address problem (1) above, the present invention provides an apparatus and method in which a plurality of pressure sensors are used to make pressure measurements of a person's foot on a surface; also see Fig.1 101).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung in view of Xia to teach wherein the apparatus is capable of acquisition of the static pressure distribution over a human foot sole, because "use of pressure sensors, as opposed to optical, gauge, or other previously proposed approaches to measuring feet solves the problem of providing a low-cost, robust measurement system suitable for use in an unattended retail environment" (Xia [0130]) and because "use of pressure sensors may provide superior results to optical measurements" (Xia [0132]).

Claims 7, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (as stated above) in view of Marks (US 20160081435 A1).

Regarding Claim 7, Hung is not relied upon to further teach wherein depth sensors contain infra-red light pattern emitters.
Marks teaches wherein depth sensors contain infra-red light pattern emitters (Marks [0020] The scanning device 106 may include one or more cameras, depth sensors (e.g., infrared laser projector and sensor) […] the scanning device 106 may emit radiation or light and detect its reflection or radiation (e.g., triangulation, time-of-flight scanning, etc.)).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Hung in view of Marks to explicitly teach wherein depth sensors contain infra-red light pattern emitters, because an infrared projector with a sensor is a conventional example of a depth sensor (Marks [0020] The scanning device 106 may include one or more cameras, depth sensors (e.g., infrared laser projector and sensor)). 

Regarding Claim 10, Hung is not relied upon to further teach a procedure for filtering of data from depth sensors of an apparatus according to claim 1, the procedure comprising point clouds from different depth sensors being put into in a single coordinate system: application of filtering to each point cloud, and application of filtering to combined point clouds.
Marks teaches a procedure for filtering of data from depth sensors of an apparatus according to claim 1, the procedure comprising point clouds from different depth sensors being put into in a single coordinate system: application of filtering to each point cloud, and application of filtering to combined point clouds (Marks [0026] A 3D representation may be scaled to or otherwise represent a foot of a user. A 3D representation may comprise, for example, a 3D model (e.g., mesh, etc.), a mathematical representation (e.g., vectors, matrices, data points, etc.), a point cloud and so on. A 3D representation may comprise a solid or a shell (e.g., surfaces). In some instances, a 3D representation comprises processed scan data. Here, the scan data may be subjected to processing to smooth raw scan data and/or remove outlining data (e.g., noise). Also see [0080] The operation 604 may include (i) using a standard 3D foot representation (e.g., template) and adjusting dimensions of the standard 3D foot representation to match the user's foot, (ii) creating a 3D representation of the user's foot without reference to a standard 3D foot representation, (iii) processing the scan data of the user's foot to remove outlining data (e.g., noise) and so on.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Hung in view of Marks to explicitly teach a procedure for filtering of data from depth sensors of an apparatus according to claim 1, the procedure comprising point clouds from different depth sensors being put into in a single coordinate system: application of filtering to each point cloud, and application of filtering to combined point clouds, to smooth raw scan data and/or remove outlining data (e.g., noise) (Marks [0026]).

Regarding Claim 13, Hung further teaches wherein a foot surface and relevant dimensions are shown via a graphical user interface (Hung [0052] The display device 960 is configured to display foot shape parameters and operating instructions. See Fig. 9 960).
Hung is not relied upon to further teach wherein data obtained is stored in a central database for further usage.
Marks teaches wherein data obtained is stored in a central database for further usage (Marks [0026] Data for 3D representations of feet may be stored in a user foot data store 126. Also see Fig. 1 126).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung in view of Marks to incorporate wherein data obtained is stored in a central database for further usage, for cases when processing is not performed locally (Marks [0060]) and to store any information for access by the computing device (Marks [0063]).

Regarding Claim 14, the combination of Hung in view of Marks (as stated above) further teaches wherein a foot surface and relevant dimensions are shown via a graphical user interface (Hung [0052] The display device 960 is configured to display foot shape parameters and operating instructions. See Fig. 9 960), and 
wherein data obtained is stored in a central database for further usage (Marks [0026] Data for 3D representations of feet may be stored in a user foot data store 126. Also see Fig. 1 126).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung in view of Marks to incorporate wherein data obtained is stored in a central database for further usage, for cases when processing is not performed locally (Marks [0060]) and to store any information for access by the computing device (Marks [0063]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Marks (as stated above) in view of Husheer (US 20180240238 A1).

Regarding Claim 11, Hung in view of Marks (as stated above) is not relied upon to further teach extraction of linear dimensions directly by application of a bounding box method, 
extracting typical contours comprising at least one of a side silhouette and a top silhouette, and 
applying a point cloud triangulation algorithm, which results in one of an open or closed triangulated surface, wherein the triangulated surface allows easier extraction of important foot characteristics.
However, extraction of linear dimensions directly by application of a bounding box method is a conventional image processing technique (Applicant states in remarks that application of a bounding box method is “a well-known and commonly used method in image processing techniques” and that “a person of ordinary skill would readily understand what a bounding box method entails and how it should be applied”). Therefore it would have been obvious to one of ordinary skill in the art to modify Hung and Marks (as stated above) to incorporate extraction of linear dimensions directly by application of a bounding box method to supplement the foot shape and size measurement data for a more accurate model.
Husheer teaches extracting typical contours comprising at least one of a side silhouette (Husheer Fig. 3) and a top silhouette (Husheer Fig. 9), and 
applying a point cloud triangulation algorithm (Husheer [0061] The point cloud 3D data is then used in association with a 3D model of a foot in order to fit the 3D model to the point cloud 3D data.), which results in one of an open or closed triangulated surface (Husheer Fig. 3-6 and 9 are triangulated surface models), wherein the triangulated surface allows easier extraction of important foot characteristics (Husheer [0085] implicit recognition of the feature of interest is possible, for example by setting allowable limits on parameter values for the model, or threshold levels on the quality of fit between the observed data and the 3D model. Therefore it will be understood that an implicit step of determining the presence or absence of the feature of interest may be performed after all 3D data capture and model fitting is complete.).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Hung in view of Marks to incorporate extracting typical contours comprising at least one of a side silhouette and a top silhouette, and 
applying a point cloud triangulation algorithm, which results in one of an open or closed triangulated surface, wherein the triangulated surface allows easier extraction of important foot characteristics, to accurately identify and model the size, shape, and features of the limb of interest (Husheer [0074-0078] and Fig. 11). 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (as stated above) in view of Husheer (US 20180240238 A1).

Regarding Claim 12, Hung is not relied upon to further teach wherein an image of at least one foot is obtained, based on the point clouds of each depth sensor, and wherein for each pixel of said image the depth of the pixel is calculated by using a triangulation method.
Husheer teaches wherein an image of at least one foot is obtained, based on the point clouds of each depth sensor (Husheer [0060] Image data are retrieved from the top of the queue and a point cloud (i.e. 3D data) is generated by the processing device 108 using a 3D reconstruction algorithm, as is known the art.), and wherein for each pixel of said image the depth of the pixel is calculated by using a triangulation method (Husheer [0056] The 3D measurement includes collecting or acquiring at processing device 108 images from the cameras 102, 104 of the depth sensing apparatus 100, which are focused on the imaging volume or field of view. In this example two cameras are used but from different locations. The trigonometric relationship between the scene observed or environment observed by each camera (or projected by each projector) enables a calculation of the distance from each camera or projector. This relationship allows one to calculate the maximum depth resolution that is possible for a given set of cameras and projectors, which is a function of the separation between the cameras/projectors (which in this example is 100 mm), the separation between the cameras/projectors and the target being measured (which in this example is 1 m), and the angular resolution of each pixel in the cameras/projectors, which is a function of the camera/projector optics and the physical size of each pixel.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hung in view of Husheer to teach wherein an image of at least one foot is obtained, based on the point clouds of each depth sensor, and wherein for each pixel of said image the depth of the pixel is calculated by using a triangulation method, to use multiple 2D images to reconstruct a 3D target (Husheer [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/16/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863